DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5, 7-8, 20-21, 11-14, 16-17 and 20-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McIntyre et al (US 2008/0231740). 
For claim 2, McIntyre et al teach an imaging apparatus comprising: 
an image sensor (e.g. figure 1, camera 10);
an imaging lens (e.g. figure 1, camera 10); 
a first display comprising a portion of a first side of the imaging apparatus (e.g. figures 12A-12D, display 20); 
a second display comprising a portion of a second side of the imaging apparatus, the first side and the second side forming opposite surfaces of the imaging apparatus (e.g. figures 12A-12D, display 14 or display 70); and 
a processor configured to control the first display and the second display to a predetermined display status (e.g. paragraph 64, processor 48), 
wherein the predetermined display status is selected from among predetermined display statuses comprising: 
a first display status displaying a monitoring image at the first display but not at the second display(e.g. figure 12 B, display 20), 
a second display status displaying a monitoring image at the second display but not at the first display (e.g. figure 12C-12D, display 14 or display 70), and 
a third display status displaying a monitoring image at the first display and at the second display (e.g. figure 14, image 76 is displayed on all three displays).
	Claim 11 is rejected for the same reason as discussed in claim 2 above. 
	For claims 3 and 12, McIntyre et al teach control, according to user operation, transition among the first display status, the second display status, and the third display status (e.g. figure 12B-12D shows image is transitioning rom display 20, to display 14 and to display 70). 
	For claims 4 and 13, McIntyre et al teach the user operation comprises a touch of the first display or a touch of the second display (e.g. paragraph 39. “Either or both display 14 and 20 could include touch screen capability”, also see paragraph 50). 
	For claims 5 and 14, McIntyre et al teach control, during a reproduction period, display of a recording image at the second display but not at the first display (e.g. paragraph 50).
	For claims 7 and 16, McIntyre et al teach the plurality of display states further comprises a fourth display state displaying one or more thumbnail images on the second display and displaying a third image on the first display in response to selection of one of the one or more thumbnail images on the second display (e.g. figure 9, figure 14, paragraph 9). 
	For claims 8 and 17, McIntyre et al teach the predetermined display statuses further comprise a fifth display status in which a different image is displayed on the first display than an image displayed on the second display (e.g. figure 11C). 
	For claims 20 and 22, McIntyre et al teach for the third display status the monitoring image displayed at the first display is the same as the monitoring image displayed at the second display (e.g. figure 14, image 140 is displayed on both display 20 and 14). 
For claims 21 and 23, McIntyre et al teach for the third display status the monitoring image displayed at the first display is different from the monitoring image displayed at the second display (e.g. figure 14, image 76 is different from image 78). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9-10, 15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al, as applied to claims 2-5, 7-8, 20-21, 11-14, 16-17 and 22-23 above, and further in view of Kanzaki et al (JP 2008-228253, machine translation mailed on 8/27/2020 in application 16/246635). 
For claims 6 and 15, McIntyre et al do not further teach the imaging lens is arranged on the first side of the imaging apparatus. Kanzaki et al teach the imaging lens is arranged on the first side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
For claims 9 and 18, McIntyre et al do not further disclose the first side of the imaging apparatus is a subject side of the imaging apparatus, and wherein the second side of the imaging apparatus is a user side of the imaging apparatus. Kanzaki et al teach the first side of the imaging apparatus is a subject side of the imaging apparatus, and wherein the second side of the imaging apparatus is a user side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
For claims 10 and 19, McIntyre et al do not teach the imaging lens is arranged on the subject side of the imaging apparatus. Kanzaki et al teach the imaging lens is arranged on the subject side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 5 of U.S. Patent No. 11223770. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Claims 2 and 11 of the instant application corresponds to claim 1 of the patent. 
Claims 3 and 12 of the instant application corresponds to claim 1 of the patent.
Claims 5 and 14 of the instant application corresponds to claim 1 of the patent.
Claims 6 and 15 of the instant application corresponds to claim 1 of the patent.
Claims 7 and 16 of the instant application corresponds to claim 4 of the patent.
Claims 8 and 17 of the instant application corresponds to claim 5 of the patent.
Claims 9 and 18 of the instant application corresponds to claim 1 of the patent.
Claims 10 and 19 of the instant application corresponds to claim 1 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484